DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 is rejected because the claim recites a second protuberance, when the claim does not depend on a claim that recites a first protuberance.  It is unclear if there are multiple protuberances or if Applicant is claiming one protuberance as a second protuberance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claims 1, 2, 8, 21, and 24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ishii et al.  (CN 105530828) [828].
Regarding Claim 1, Reference [828] discloses at least a pair of left and right fastener stringers wherein each fastener stringer includes a fastener tape (11) and a plurality of fastener elements (20) attached to the fastener tape, each fastener element including a base portion (23) secured to the fastener tape and a terminal portion (21) positioned opposite to the base portion, the fastener element extending along a left-right direction between the base portion and the terminal portion; and at least one slider (30) for opening and closing the pair of left and right fastener stringers, the slider including an upper wing, a lower wing, a coupling pillar and a flange, the coupling pillar coupling the upper wing and the lower wing, the coupling pillar being opposed to or touched by a terminal surface of the terminal portion of the fastener element, the flange being provided at least one of the upper wing and the lower wing, and the flange being opposed to or touched by a base end surface of the base portion of the fastener element, wherein the slide fastener having an axis defining a movement direction of the at least one slider relative to the plurality of fastener elements and along the pair of left and right fastener stringers, the fastener element has an intermediate portion including bent or curved portion between the terminal portion and the base portion, wherein the bent or curved portion being bent or curved along the axis, the intermediate portion has an engaging protrusion (24) and an engaged recess (25) which are respectively protruded and recessed on the axis in the left-right direction orthogonal to the axis, a first distance between the axis and the terminal surface of the terminal portion is less than a second distance between the axis and the base end surface of the base portion and the fastener element has a first recess recessed between the engaging protrusion and the base portion.
Regarding Claim 2, Reference [828] discloses wherein the engaging protrusion includes an angular portion (Fig. 5) positioned on the axis, and the engaged recess includes a concavity that is positioned on the axis and is shaped complementary to the angular portion.
Regarding Claim 8, Reference [828] discloses wherein the base portion is configured to cause an opposite rotational moment to reduce a rotational moment caused in accordance with engagement of the engaging protrusion and the engaged recess, when the pair of left and right fastener stringers are pulled apart laterally.
Regarding Claim 21, Reference [828] discloses wherein the terminal portion of the fastener element is provided with an accommodating recess (space inbetween 23a) that accommodates a core thread of the fastener tape of the engagement-partner fastener stringer when the paired left and right fastener stringers are coupled.
Regarding Claim 24, Reference [828] discloses which the paired left and right fastener stringers are closed by frontward movement of the slider and are opened by rearward movement of the slider, the front-rear direction being identical to the movement direction of the slider along the axis, wherein the fastener element has a first recess that is recessed at an opposite side of the engaged recess and at a same side as the engaging protrusion, and wherein an interspace between a vertex position of the engaging protrusion and a bottom position of the first recess in the front-rear direction is substantially same as an interspace between a rearmost point of the terminal portion and a bottom position of the engaged recess in the front-rear direction.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 18, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishii et al.  (CN 105530828) [828].
Regarding Claim 14, Reference [828] discloses the claimed invention, but does not explicitly disclose wherein 0.39<P/Q<0.74 is satisfied where P indicates the first distance; and Q indicates the second distance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distances meet the relationship claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 16 line 7, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 15, Reference [828] discloses the claimed invention, but does not explicitly disclose wherein 0.30<(2P/T)<0.70 is satisfied where T indicates an interspace in the orthogonal direction between the respective base end surfaces of the base portions of the coupled fastener elements in the pair of fastener stringers.

Regarding Claim 18, Reference [828] discloses the claimed invention, but does not explicitly disclose wherein the fastener element includes first and second bars, an angle 0 between the first bar and the second bar satisfies: 120°< ᶱ<140°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an angle relationship between 120 degrees and 140 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 12, paragraph [0030], applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 23, Reference [828] discloses the claimed invention, but does not explicitly disclose wherein 0.62<R/(R+S)<0.83 is satisfied where in a direction parallel to the axis, R indicates a maximum width of the base portion, and S indicates a minimum interspace of adjacent base portions of fastener elements on the same fastener tape.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a width and interspace relationship as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 16, paragraph [45], applicant has not disclosed any criticality for the claimed limitations.
Claims 5, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishii et al.  (CN 105530828) [828] in view of Zimmerman (US 2,731,671) [671].
Regarding Claim 5, Reference [828] discloses the claimed invention, but does not explicitly disclose wherein the terminal portion of the fastener element is provided with a first protuberance protruded along the axis in a direction opposite to a direction the engaged recess is recessed.
Nevertheless, Reference [671] teaches protuberances (interlocking portions of elements).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the fastener element of Reference [828] with the interlocking portions as taught by Reference [671] in order to have a more secure coupling.
Regarding Claim 25, the combination of References [828] / [671] as modified in the rejection above discloses a pair of left and right fastener stringers wherein each fastener stringer includes a fastener tape and a plurality of fastener elements attached to the fastener tape, each fastener element including a base portion secured to the fastener tape and a terminal portion positioned opposite to the base portion, the fastener element extending along a left-right direction between the base portion and the terminal portion; at least one slider that moves frontward to close the pair of left and right fastener stringers and moves rearward to open the pair of left and right fastener stringers, wherein the slide fastener having an axis defining a movement direction of the at least one slider relative to the plurality of fastener elements and along the pair of left and right-fastener stringers, each of the left and right fastener elements is bent or curved along the axis so as to have an engaging protrusion at a front side of the fastener element and an engaged recess at a rear side of the fastener element, the engaging protrusion and the engaged recess are respectively protruded and recessed on the axis, the fastener element at one side of the left and right sides is provided with a first recess between the engaging protrusion and the base portion, the first recess being configured to receive a first protuberance that is protruded rearward and is provided on the fastener element at the other side of the left and right sides, and in the respective left and right fastener elements, the engaging protrusion is provided at a position shifted closer to the base portion than the first protuberance in the left-right direction, and the first recess is positioned at a position shifter closer to the base portion than the engaged recess in the left-right direction.
Regarding Claim 26, the combination of References [828] / [671] as modified in the rejection above discloses the fastener element has an intermediate portion (fastener elements are bent/curved) including bent or curved portion between the terminal portion and the base portion, said engaging protrusion and said engaged recess being provided at the intermediate portion.
Claims 30, and 41-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishii et al.  (CN 105530828) [828] in view of Zimmerman (US 2,731,671) [671] and further in view of Tamura (CN 102665476 A1) [476].
Regarding Claim 30, Reference [828] / [671] discloses the claimed invention, but does not explicitly disclose at least one displacement-restricting portion.
Nevertheless, Reference [476] teaches a displacement-restriction portion (65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the fastener element of Reference [828] / [671] with the shoulder portions as taught by Reference [476] in order to have a more secure coupling.
Regarding Claim 41, the combination of References [828] / [671] / [476] as modified in the rejection above discloses a pair of left and right fastener stringers wherein each fastener stringer includes a fastener tape and a plurality of fastener elements attached to the fastener tape, each fastener element including a base portion secured to the fastener tape and a terminal portion positioned opposite to the base portion, each fastener element extending along a left-right direction between the base portion and the terminal portion; and at least one slider for opening and closing the pair of left and right fastener stringers, wherein the slide fastener having an axis defining a movement direction of the at least one slider relative to the plurality of fastener elements and along the pair of left and right fastener stringers, each of the fastener elements at the left and right sides has an intermediate portion including bent or curved portion between the terminal portion and the base portion, wherein the bent or curved portion is bent or curved along the axis, the intermediate portion has an engaging protrusion and an engaged recess which are respectively protruded and recessed on the axis, and the fastener element at one side of the left and right sides has at least one displacement-restricting portion that prevents displacement, along an up-down direction, of the fastener element at the other side of the left and right sides.
Regarding Claim 42, the combination of References [828] / [671] / [476] as modified in the rejection above discloses wherein the engaging protrusion includes an angular portion positioned on the axis, and the engaged recess includes a concavity that is positioned on the axis and is shaped complementary to the angular portion.
Regarding Claim 43, the combination of References [828] / [671] / [476] as modified in the rejection above discloses wherein the terminal portion of the fastener element is provided with a second protuberance protruding in a same direction as the engaging protrusion with an amount of protruding less than an amount of protruding of the engaging protrusion.
Regarding Claim 44, the combination of References [828] / [671] / [476] as modified in the rejection above discloses wherein the fastener element has a locking wall by which a locking pawl of the slider can be locked, and the engaging protrusion protrudes from the locking wall.
Regarding Claim 45, the combination of References [828] / [671] / [476] as modified in the rejection above discloses wherein the base portion is configured to cause an opposite rotational moment to reduce a rotational moment caused in accordance with engagement of the engaging protrusion and the engaged recess, when the paired left and right fastener stringers are pulled apart in the left-right direction.
Regarding Claim 46, the combination of References [828] / [671] / [476] as modified in the rejection above discloses wherein the base portion has at least one notch or hole that reaches a core thread of the fastener tape.
Regarding Claim 47, the combination of References [828] / [671] / [476] as modified in the rejection above discloses wherein the base portion has a first leg provided at a side of the engaged recess and a second leg provided at a side of the engaging protrusion, a contact area of the first leg with the fastener tape being greater than a contact area of the second leg with the fastener tape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 





/JASON W SAN/            Primary Examiner, Art Unit 3677